PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/897,703
Filing Date: 10 Jun 2020
Appellant(s): Sharman et al.



__________________
James Love
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 1/31/2022 appealing from the office action mailed on 8/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims.
1.   Claim 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROSEWARNE et al (US 20150016542 A1) in view of Hannuksela (US 20160191931 A1).
            Regarding claim 1, 8-9, and 16-20, ROSEWARNE discloses an apparatus [e.g. FIG. 1] comprising: video data decoder circuitry [e.g. 134] configured to decode an input video data stream [e.g. FIG. 4; bitstream], the video 5data decoder being responsive to parameter data associated with the input video data stream [e.g. FIG. 4 and 11; sequence parameter set], the parameter data indicating a profile [e.g. bitstream profile] selected from a plurality of profiles [e.g. [0192-0193]; profiles], each profile defining a first decoding profile [e.g. FIG. 11; 1102; determined profile] comprising one or more of a bit depth and a chrominance subsampling format [e.g. bit depth of chroma signal format]; detector circuitry [e.g. FIG. 4] configured to detect constraint data [e.g. general_max_12 bit_constraint_flag] associated with the input video 10data stream, the constraint data defining a difference [e.g. FIG. 11, 1104; [0193 and 0204]; compare the determined profile and the supported profile] between a second decoding profile [e.g. supported profile] applicable to the input video data stream and the first decoding profile defined by the profile indicated by the parameter data, in which the constraint data is configured to indicate a zero difference  of the first and second decoding profile by a zero value of the constraint data [e.g. general_max_12 bit_constrain_flag is “0” when Monochrome 16 is supported]; and control circuitry [e.g. FIG. 4] configured to control the video data decoder circuitry to decode the input video 15data stream to generate a decoded video data stream [e.g. decoded frames] having a third decoding parameter [e.g. FIG. 11; 1110; bit-depth] defined by the profile provided by the parameter data, as modified by the difference defined by the constraint data, it is noted that ROSEWARNE differs to the present invention in that ROSEWARNE fails to explicitly defining profile as a decoding attribute.

           It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by ROSEWARNE to exploit the well-known video coding technique taught by Hannuksela as above, in order to provide better compression efficiency [See Hannuksela; [0551]].
             Regarding claim 2 and 10, ROSEWARNE and Hannuksela further disclose the constraint data is configured to indicate a non- 20zero difference of the first and second decoding attributes by a non-zero value of the constraint data [e.g. FIG.11; [0193 and 0204]; general_max_12 bit_constrain_flag is “1” when Monochrome 16 is not supported].  
             Regarding claim 3 and 11, ROSEWARNE and Hannuksela further disclose the detector circuitry is configured to generate the difference of the decoding attribute by mapping a set of candidate values of the constraint data to respective difference amounts [e.g. bit_depth_chroma_minus8 from “0” to “4”].  
             Regarding claim 4 and 12, ROSEWARNE and Hannuksela further disclose when the decoding attribute is the bit depth [e.g. bit-depth for chroma signal], the respective difference amounts mapped to candidate values of the constraint data all represent negative differences in bit depth so that the bit depth defined by the encoding profile provided by the parameter data [e.g. FIG. 11; the determined profile is higher or less than the supported profile], as modified by the difference defined by the constraint data, is a bit 30depth no greater than the bit depth defined by the encoding profile provided by the parameter data [e.g. FIG.11; [0193]; general_max_12 bit_constrain_flag is “1”; Monochrome 16 is not supported].  
             Regarding claim 5 and 13, ROSEWARNE and Hannuksela further disclose the decoding attribute is the chrominance subsampling format [e.g. bit-depth for chroma signal], the respective difference amounts mapped to candidate values of the 35constraint data all represent differences so that the chrominance subsampling format defined by the encoding profile provided by the parameter data [e.g. bit_depth_chroma_minus8 from “0” to “4”], as modified by the difference defined by the constraint data, is a chrominance subsampling format no higher, in a predetermined 28hierarchy of chrominance subsampling formats, than the chrominance subsampling format defined by the encoding profile provided by the 
             Regarding claim 7 and 15, ROSEWARNE further discloses the input video data stream has associated parameter sets [e.g. sequence parameter set]; and the video data decoder is configured to decode the parameter data from a parameter set 15and to decode the constraint data from a parameter set [e.g. FIG. 4 and 11].
2.   Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROSEWARNE et al (US 20150016542 A1) in view of Chen et al. (US 20130182755 A1).
             Regarding claim 6 and 14, ROSEWARNE further discloses the predetermined hierarchy of chrominance 5subsampling formats comprises, in an order from lower to higher in the predetermined hierarchy of chrominance subsampling formats [e.g. bit_depth_chroma_minus8 from “0” to “4”], but ROSEWARNE fails to disclose the detail of the formats.
            However, Chen teaches the well-known concept of detail of chrominance 5subsampling formats [e.g. FIG. 3 and 7; [0152]] comprises: 
            i. a 4:0:0 chrominance subsampling format [e.g. [0152]; 4:0:0]; 
            ii. a 4:2:0 chrominance subsampling format [e.g. 4:2:0]
            iii. a 4:2:2 chrominance subsampling format [e.g. 4:2:2]; and 
            10iv. a 4:4:4 chrominance subsampling format [e.g. 4:4:4].  
           It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by ROSEWARNE to exploit the well-known video coding technique taught by Hannuksela and Chen as above, in order to provide better compression efficiency [See Hannuksela; [0551]] and indications for different chrominance subsampling formats [See Chen; [0152]].
(2) Response to Argument
             Section (iv)(A) Appellant argues that the combination of ROSEWARNE et al (US 20150016542 A1) and Hannuksela (US 20160191931 A1) fails to disclose or suggest that the constraint data defining a difference between a second decoding attribute applicable to the input video data stream and the first decoding attribute defined by the profile in claim 1 (See page 5-7: Appeal Brief).  Examiner respectively profile of the encoded bitstream and the supported profiles of the video decoder [i.e. a second profile] for decoding the data stream.  If there is no difference between the profile that the encoded data conforms and the supported profile of the decoder, the decoder is further decoding the bitstream.  If the determined profile of the encoded bitstream 312 was `higher` or `less constrained` than the supported profiles of the decoder, the decoder is terminating decoding at 1106 or using a reduced bit-depth to decode the bitstream.  For example, if general_max_12 bit_constrain_flag is set to zero in the case the encoded bitstream conforms to `Main 4:4:4 16 Intra` profile, it indicates there is a difference between the profile of the encoded data and the supported profile of the decoder when the video decoder did not support the `Main 4:4:4 16 Intra` profile.  It is noted that ROSEWARNE differs to the present invention in that ROSEWARNE fails to explicitly defining profile as a decoding attribute.  However, in a same or similar endeavor, paragraph [0459 and 0466] of Hannuksela teaches the well-known concept of profile-tier-level values may be indicated within specific attributes used in decoding.  Without further specifying how to define the difference between the second and the first decoding attribute, one of ordinary skill in the art would have had no difficulty in recognizing that the difference between the supported profiles for decoding the input video data stream of the video decoder and the profile of the encoded bitstream defined by constraint flags disclosed by ROSEWARNE and Hannuksela meets the definition of the constraint data defining a difference between a second decoding attribute applicable to the input video data stream and the first decoding attribute defined by the profile claimed in claim 1 in its broadest reasonable interpretation.
Section (iv)(B) Appellant argues that the combination of ROSEWARNE et al (US 20150016542 A1) and Hannuksela (US 20160191931 A1) and Chen et al. (US 20130182755 A1) fails to disclose or suggest the features in claims 6 and 14 (See page 8: Appeal Brief).  Examiner respectively disagrees with the similar reason stated above.  Moreover, FIG. 3 and paragraph [0152] of Chen describe the well-known concept of a value from lower (0) to higher (3) to indicate 4 different chrominance subsampling formats.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.